Case 1:15-cv-04574-CBA-SJB Document 175 Filed 11/15/19 Page 1 of 7 PageID #: 4080




     I,JNITED STATES DISTRICT COI,JRT
     EASTERN DISTRICT OF NEW YORK
                                                                           X
     DERRICK HAMILTON,
                                                                               STIPULATION AhII)
                                                              Plaintiff,       ORDER OF'DISMISSAL

                                 -against-                                     ls cv   4574 (CBA) (SJB)

     CITY OF NEW YORK; THE NEW YORK CITY POLICE
     DEPARTMENT, DET. LOUIS SCARCELLA, individually
     and in his capacity as a New York City police officer; DET.
     FRANK DeLOUISA, individually and his capacity as a New
     York City police officer, INV. JOSEPH PONZI, individually
     and in his capacity as an Investigator for the Kings County
     District Affomey's offrce, JOHN/IANE DOE NOS. 1 through
     10, being unknown employees of the City of New York, THE
     CITY OF NEW HA\IEN, POLICE OFFICER BILLY WHITE,
     individually and in his capacity as a New Haven police officer
     and JOHN/JANE DOE NOS. 11 through 20, being unknown
     employees of the City of New Haven,

                                                           Defendants.
                                                                           X

            WHEREAS, all of the parties in the above-captioned action have reached a settlement

     agreement and now desire to resolve all issues that were raised or that could have been raised in

     this litigation, without further proceedings and without admitting any fault or liability;

            NOW THEREFORE, IT IS HEREBY STIPULATED Al\D AGREED, by                                    and

     between the undersigned, that

             1.     The above-referenced action is hereby dismissed in its entirety with prejudice;
     and
Case 1:15-cv-04574-CBA-SJB Document 175 Filed 11/15/19 Page 2 of 7 PageID #: 4081




                2,       Notwi&ctanding the dis'rissal of this action in accordancc with prejudice md

       witb tbfu Bgrssmefi, the District Court shalt contlnue to raain jruisdictim over thig   rtion forthe
       pttlposo of enforcing tho tormg      of the   soiltlem€ot agreernent reaclred betrreen and aorong the

       partics md s€t    fortt in fts Stipulatio of Ssttlement olrcqted by the partim in this mattr

                3.       This S{iputation and Oder of Settlemeot may bc'exeouted in countorparb
       (inchding €tnsilcd ,pdf or facsimilc signatrnee), oach of whicb will be dsoured an originaf md

       all of whiob, whoo takca togethcr,    wil   bo desm.d the complote agrecmeot.


       Daled:   NwYort, NewYck
                 _ 11/15_ .20t9
       GABRTELP.     HARVIS                                JAIdBS B. JOHNSON
       BLBFTERAKIII ELBFTERAKIS & PAI{EK Corpmetim Consel oftbo CtyOfNerrrYo*
      AttonelnforPlahtlfDerridsHamilton Atnraeyfor D{endaaa Qry ANewYorlc,
       299 Broadwey,           200                           tha New Yo*City Polle Dqrtna*, Iw,
      NcwYor&,New               rcao7                        Josqh Potai, od Da. Fro* Delnlsa
                                                           100 Church Streot, 3rd Floor
                                                           NewYorknNewYort I

       By:                                                                  l.
                        P.        Eeq.                                   DoPflil
                                                                  SanlorComsel

       RICHARD E. SIGNORELLI                               JAIVIES N. TALLBERG
      I,AWOMCts OFRICHARD E.                               I(ARSTEI{ & IALLBERC, LLC
      S!&}IORELLI                                          Atnrneyo fcr &lndante Clty of   Ne:n:   .u.c;et
      Attoneysfor Defendanl Det. Louls Scarcella           aad Pohce Aifrer BW Whitc
      52 Duaue Str€t, 7th floor                            s00                , Suib4b
      New                I                                 Rooky          MO67

      By:                                                  By:                                     I         q
             RicbardE.               Esq.




      Date& NewYork, New York                                    HON. CAROLBAGLEYAI{ON
                                     20t9                        UNTTBD STATES DISTRICT JI,JDGE



                                                           2
Case 1:15-cv-04574-CBA-SJB Document 175 Filed 11/15/19 Page 3 of 7 PageID #: 4082

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                                       x

   DERRICK HAMILTON,
                                                                           STIPTILATION OF
                                                          Plaintiff,       SETTLEMENT

                               -against-                                   ls cv   4s74 (cBA) (SJB)

   CITY OF NEW YORK; THE NEW YORK CITY POLICE
   DEPARTMENT, DET. LOUIS SCARCELLA, individually
   and in his capacity as a New York City police officer; DET.
   FRANK DeLOUISA, individually and his capacity as a New
   York City police officer, INV. JOSEPH PONZI, individually
   and in his capacity as an Investigator for the Kings County
   District Attomey's office, JOHN/JANE DOE NOS. I through
   10, being wrknown employees of the City of New York, THE
   CITY OF NEW HAVEN, POLICE OFFICER BILLY
   WHITE, individually and in his capacity as a New Haven
   police officer and JOHN/JANE DOE NOS. 1l through 20,
   beingunknown employees of the City of New Haven,

                                                       Defendants.
                                                                       x

          WIIEREAS, plaintiffcommenced this action by filing           a complaint on or about August 5, 2015,

   alleging claims against the defendants including but not limited to allegations that the defendants

   violated plaintiff s federal civil and state common law rights; and

           WIIEREAS, by answer filed on or about December 9, 2015, defendant Louis                    Scarcella

   asserted cross-claims against all of the other named defendants;

           WIIEREAS by answer filed on or about December 29,20L5, defendant City of New Haven,

   Police Officer   Billy White, and   John/Jane Doe Nos. 11 through 2O,beingunknown employees of the

   City of New Haven (collectively the "New Haven Defendants") asserted cross-claims                    against

   defendant Louis Scarcella; and

           WHEREAS, defendants have denied any and all liabitity arising out of plaintifPs claims and

   co-defendants' cross-claims; and

           WHEREAS, the parties now desire to resolve all of the issues raised in this litigation, or that

   could have been raised in this litigation, without further proceedings and without admitting any fault or

   liability; and
Case 1:15-cv-04574-CBA-SJB Document 175 Filed 11/15/19 Page 4 of 7 PageID #: 4083


           WHEREAS, plaintiff has authorized his counsel to settle this matter on the terms set forth

  below;

                  NOW, THEREFORE,            IT IS HEREBY STIPULATED AND                    AGREED, by and

  between the undersigned, as follows:

                  l.       The above-referenced action is hereby dismissed against defendants, with
                                                                                              n'2"
  prejudice, and without costs, expenses, or attomeys' fees except as specified in paragraphs      through

  "3" below.

                  2.       Defendant City of New York hereby agrees to pay plaintiff Derrick Hamilton

  the sum of SIX MILLION,           SX HIINDRED AND TWENTY FM THOUS$ID                               DOLLARS

  ($61625,000.00)      in full satisfaction of any and all claims, including any and all claims for          costs,

  expenses and attorneys'      fees. In consideration for the payment of this sum, plaintiff        agrees   to the

  dismissal with prejudice of all the claims againstn and to release and discharge, defendants Clty of New

  york, Det. Frank Delouisa, Inv. Joseph Ponzi, and Det. Louis Scarcella; their successors or            assigns;


  and all past and present officials, employees, representatives, and agents of the        City of New York or

  any entity represented by the Office of the Corporation Counsel of the City of New York, from any

  and all liability, claims, or rights of action alleging a violation of   plaintiffs civil rights and any and all

  related state law claims, from the beginning of the world to the date of the General Release, including

   any and all claims for costs, expenses, and attomeys' fees.

                   3.       Defendant City of New Haven hereby agrees to pay plaintiff Derrick Hamilton

   the sum of THREE HUNDRED            AI\D SEVENTY       FM      THOUS$ID DOLLARS              ($375'000.00) in

   full satisfaction of any and all claims, including any   and   all claims for costs, expenses and attorneys'

   fees. ln consideration for the payment of this sum, plaintiff agrees to the dismissal with prejudice of

   all the claims against, and to release and discharge, the New Haven Defendants including defendants

   City of New Haven and Billy White; their successors or assigns; and all past and present officials,

   employees, representatives, and agents     of the City of New Haven of any entity          represented    by   the


   Office of the Corporation Counsel of the City of New Haven or by counsel engaged by said

   Corporation Counsel to represent the New Haven Defendants, from any and all liability, claims, or
Case 1:15-cv-04574-CBA-SJB Document 175 Filed 11/15/19 Page 5 of 7 PageID #: 4084

   rights of action alleging aviolation of plaintifPs civil rights and any and all related state law claims,

   from the beginning of the world to the date of the General Release, including any and all claims for

   costs, expenses, and attorneys' fees.

                       4.    In connection with the settlement of this action and in              consideration   of   the

   payments to plaintiff Denick Hamilton by defendants City of New York and City of New Haven                           as


   specified in paragraphs     "2"   and   "3" above, defendant Det. Louis Scarcella    agf,ees   to the dismissal with

   prejudice of any and all cross-claims he has asserted in this action against all defendants.            .



                       5.    In connection with the settlement of this action and in              consideration   of   the

   payment to plaintiff Derrick Hamilton by defendant City of New York as specified                   in   paragraph   "2"

   above, the New Haven Defendants including defendants City of New Haven and                     Billy White   agree to

   the dismissal with prejudice of any and all cross-claims they have asserted in this action against

   defendant Scarcella.

                       6.    Plaintiff shall execute and serve on the City of New York's attorney, the New

   Haven Defendants' attorney, and defendant Det. Louis Scarcella's attorney by legal tender (either by

   personal senrice or certified mail) at their respective addresses listed below all documents necessary to

   effect this settlement, including, without limitation, General Releases, based on the terms of paragraph

   "2"   Lnd   "3" above, IRS Form W-9, and an Affidavit of       Stanrs   of Liens. Prior to tendering the requisite

   documents      to effect this settlement, Medicare-recipient plaintiffs must obtain and submit a final
   demand letter from their Medicare provider(s) for the reimbursement                of any conditional       paynents

   made for the injuries claimed           in this matter. A Medicare Set-Aside Trust may also be required               if
   future anticipated medical costs are found to be necessary pursuant to 42 U.S.C. $ 1395y(b) and 42

   C.F.R. $$411.22 through 4ll.26.Defendant Scarcella shall execute and serve on the City of New

   York's attorney at 100 Church Street, New York, New York 10007, a Release based on the terms of

   paragraph     "4"   above as between Defendants City of New York and Louis Scarcella.

                       7.     Nothing contained herein shall be deemed to be an admission by the defendants

    that they have in any mannor or way violated plaintiffs rights, or the rights of any other person or

    entlty, as defined in the constitutions, statutes, ordinances, rules or regulations of the United States, the
Case 1:15-cv-04574-CBA-SJB Document 175 Filed 11/15/19 Page 6 of 7 PageID #: 4085


  State of New York, or the   City of New York or any other rules or regulations of any department or

  subdivision of the City of New   York. This stipulation shall not be admissible in, nor is it related to,

  any other litigation or settlement negotiations, except to enforce the terms of this agreement.

                 8.     Nothing contained herein shall be deemed to constinrte a policy or practice of

  the City of New York or any agency thereof or the City for New Haven or any agency thereof.

                 9.      Plaintiff agrees to hold harmless defendants regarding any past and/or future

  Medicare claims, presently known or unknown, in connection with this matter.       If   Medicare claims are

  not satisfied, defendants reserve the right to issue a multiparty settlement oheck naming the Medicare

  provider as a payee or to issue a check directly to the Medicme provider for the amount claimed in the

  Medicare provider's final demand letter.

                 10.     This Stipulation of Settlement contains all the terms and conditions agreed upon

  by the parties hereto, and no oral agreement entered into at any time nor any written agfeement entered

  into prior to the execution of this Stipulation of Settlement regarding the subject matter of the instant

  proceeding shall be deemed to exist, or to bind the parties hereto, or to vary the terms and conditions

  contained herein.
Case 1:15-cv-04574-CBA-SJB Document 175 Filed 11/15/19 Page 7 of 7 PageID #: 4086



                       ll.   This $tipulation of Settlsnent may b€ exeorted in countcrparts (including
     .mailed.pdfor ftcsimile signatur,es), each ofnfrie,h witl b€ d€ctned an original and all of whid wben

     takcn togrtrcr,   will be deemed thc comgleE agr€€ncot


     Dated:   NcwYodgNcwYort
                 11/15        2019

     GABRIELP. TIARVISI                    JAI\4BS E. JOHNSON
     ELEFTERAIflS BLEFTERAIUS & PANEK CcpmationOonsel ofthe City OfNewYo*
     Attorneysfor PlaintiffDenlch Hanilton Atbrazyfor D{ndants Ctty Of New Yorlc, tlp
     299 Brcrdway, Suite 200                  New Yo*Clty Polfce Dqttna* Iuu Jarqh
     NeulYorlqN€il'                          Potal, and DA. Fvat* Delpuba
                                           100 Cburah Stre€t, 3rd Floor
                                           New YorkNewYo* 10007


                By:
              ChbrielP.
                                                    Brr:
                                                           -Arr.bG--11
                                                           PbilipR.DcFail
                                                           Senlor Cowuel


     RJCTHR.D E. SIGNORELLI                         JAI\4ES N. TALIBERO
     LAW OFFICE OF RICTIARD E                       I(ARSTEhI & TALLBERG, LI.C
     SIGNORELTI                                     Attorneys   for New llcwn D{endanfr t uhtd@
     Attorneys for Delindont Da. Louls   Surcella   d$enddna Ctg of    Nent   IIam   and Poliee   ffier
     52 Duaoe Sfteq ?th floor                       BilbVhtE
     NewYorlqli[Y 10007                             s00             Drivo, Suite 4b
                                                    Roalry           05067


     By   flA 0
          RichsrdE.              &q.
                                         ilfi{q     By                                     t I
